   Case 2:11-cr-00853-CCC Document 24 Filed 05/14/20 Page 1 of 2 PageID: 98
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Christopher James Williams                                          Cr.: 11-00853-001
                                                                                       PACTS #: 63502

Name of Sentencing Judicial Officer:    THE HONORABLE CLAIRE C. CECCHI
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 04/09/2013

Original Offense:   18 U.S.C. Section 922 (g)(1): Possession of a Firearm by Convicted Felon

Original Sentence: 92 months imprisonment, 36 months supervised release

Special Conditions: Substance Abuse Testing/Treatment and No New Debt/Credit

Type of Supervision: Supervised Release                       Date Supervision Commenced: 05/16/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   On February 3, 2020, the offender provided a urine sample which tested positive
                      for marijuana. In a subsequent conversation with the offender he had admitted
                      he had eaten baked goods that he later found out had marijuana baked inside of
                      them.
   Case 2:11-cr-00853-CCC Document 24 Filed 05/14/20 Page 2 of 2 PageID: 99
                                                                                             Prob 12A – page 2
                                                                                    Christopher James Williams

U.S. Probation Officer Action:

The probation office issued the offender a verbal reprimand and cautioned him about his associations. At
this time, it is requested no further action be taken by the Court. If the probation office discovers additional
substance abuse issues involving the offender, a referral will be made for a substance abuse evaluation.

                                                                    Respectfully submitted,

                                                                      By: Patrick Hattersley
                                                                           Senior U.S. Probation Officer
                                                                      Date: 04/23/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                    Signature of Judicial Officer


                                                                   May 14, 2020
                                                                               Date
